Mr. Justice Paxson
delivered the opinion of the court, April 12th, 1886.
This case was argued with marked ability by the young gentleman who represented the plaintiff in error. There was no appearance for the defendant in error.
The record presents a single question, but it is an important one. It involves the constitutionality of the Act of June 12th, 1878, P. L. 187, entitled “An Act to ascertain and appoint the fees to be received by the sheriffs, coroners, prothonotaries, clerks of the several courts, registers of wills and recorders of deeds of this Commonwealth, except in counties containing more than one hundred and fifty thousand, or less than ten thousand inhabitants.”
The Act is a long one, covering the entire question of the fees of the officers above named. It was contended that it was unconstitutional in this, that it was a local or special law, and contravenes so much of Article 8, section 7 of "the constitution as declares that “ the General Assembly .shall not pass any local or special law regulating the affairs of counties, or prescribing the duties and powers of officers in counties.”
Prior to the adoption of the present constitution there was hardly an approach to uniformity in the fees of public officers throughout the state. Local acts had been p'rocui’ed for many of the counties, in some instances through the influence of the officers themselves, fixing the fees more in harmony with their own greed than the interests of the people, who may fairly be presumed to have known nothing of it until they came to pay. the fees. It was to cut this system up, root and branch, with other evils of like nature, that the clause in question was inserted in the constitution. It was a wise provision, and will be sternlj’- enforced. It is our purpose to adhere rigidly to that instrument, that the people may not be deprived of its benefits. It ought to be unnecessary for this court to make this judicial declaration, but it is proper to do so, in view of the amount of legislation which is periodically placed upon the statute book in entire disregard of the fundamental law. Much of this legislation may remain unchallenged for years, only to be overturned when it reaches this court. In the meantime, parties may have acted upon it, rights may have grown up, and the inconveniences and losses entailed thereby may not be inconsiderable. As we view it, this note of warning at this time is, needed.
That the Act in question is in direct conflict with the Con-*329stitution is too plain for argument. It is only necessary to read the title to this Act to see this. It excludes perpetually from its operation all counties haring a population of over one hundred and fifty thousand inhabitants. This makes it a local law. If it can exclude Philadelphia and Pittsburg, it may exclude every other county in the state but the one county seeking such special or local legislation.
It was held by the learned judge of the court below, however, that an act regulating the fees of the prothonotary or other county officers was not a law “regulating the affairs of counties,” and he defines the “affairs of counties” to be such “as concern counties in their governmental and corporate eapacitjr.” This will not do. It is too narrow a construction of the constitution. That instrument was intended for the benefit of the people, and must receive a liberal construction. “A constitution is not to receive a technical construction, like a common law instrument or statute. It is to be interpreted so as to carry out the great principles of government, not to defeat them:” Com. v. Clark, 7 W. & S., 127. When it speaks of the affairs of a county, it means such affairs as affect the people of that county. The prothonotary is a county officer; while his fees, when received by him, are his private property, they are paid by the people of the county, not indeed assessed upon all the taxpayers as a salary would be, but upon all citizens who have business with the office or litigation in the courts. As every citizen of .the county may be affected by such an Act, and most of them surely will be, how can we sa.y that it concerns no one but the officer entitled to the fees?
The word “ affairs ” is one of broad signification, and the convention used it understandingly. Mr. Buckalew, who was a prominent member of that body, thus refers to the subject in his very excellent work on the Constitution, at page 72: “In the Pennsylvania provision the word ‘affairs’ is the important one to be examined. It was obviously borrowed from-the constitutions which were, in 1873, of most recent formation, in which it was made to supply the word ‘business,’ found in the earlier constitutions above mentioned. The substitution of a French for a Saxon word — ‘ affairs ’ for ‘ business’ — was probably made in consequence of judicial opinions which had assigned a somewhat restricted effect to the word business, as found in the earlier constitutions, and was intended to give to the prohibition upon local legislation a more, extended application.”
The Constitution of Indiana contains a prohibition of local legislation “regulating county and township business.” In Estes v. The State, 33 Indiana, 201, it was decided that an Act erecting ai criminal court for a particular county was not in conflict with this prohibition; while in Com. v. Patton, *33088 Penn. St. Rep., 258, and Scowden’s Appeal, 15 Norris, 422, it was held by this court that an Act of Assembly which authorized the holding of special sessions of the courts of Crawford County away from the county seat, offended against this clause in our own Constitution.
Nor can this legislation be. sustained upon any rational theory of classification. In point of fact, there is no attempt at classification ; it was a mere exclusion of certain counties. In Com. v. Patton, supra, it was said, referring to the Act of April 18th, 1878, to provide for the holding of courts-in certain cities of this Commonwealth: “ Said Act makes no provision for the future, in which respect it differs from the Act of 1874, which, in express terms, provides for .future cities and the expanding growth of those now in existence. That is not Glassification, which merely designates one county in the Commonwealth and contains no provision by which any other county may, by reason of its increase of population in the future come within the class.”
It is further to be observed that, so far as the compensation to county officers is concerned, the constitution has classified the counties of the state. It provides that “.The compensation of county officers shall be regulated by law, and all county officers who are or may be salaried, shall pay all fees which they may be authorized to receive into the treasury of the county or state as may be decided by law. In counties' containing over one hundred and fifty thousand inhabitants, all county officers shall be paid by salary, and the salary of any such officer and his clerks, heretofore paid by fees, shall not exceed the aggregate amount of fees earned during his term and collected by or for him.”
This provision affects not only the officer who earns the fees, but also the people who pay them. Hence the people who live in counties where the officers are required to be compensated by salaries have still an interest in, and are affected by any legislation upon the question of fees. For the fees are still collected in such counties, notwithstanding they go into the public treasury, and are, in whole or in part, indirectly returned to the officers in the way of salaries.
• In conclusion, we may repeat the remark made of another Act in Scowden’s Appeal, supra: “It is special legislation under the attempted disguise of a general law. Of all forms of-special legislation, this is the most vicious.”
We are of .opinion that the Act of Assembly in question is unconstitutional, null and void, and we So declare it.
The judgment is reversed, and judgment is now entered upon the case stated in favor of the plaintiff, the amount thereof to be liquidated by the court below.